Exhibit 10.2
 
AMENDMENT TO
SHARE EXCHANGE AGREEMENT
 
This Amendment (“Amendment”) to the SHARE EXCHANGE AGREEMENT dated as of October
7, 2013 (the “Agreement”), by and among JASPER GROUP HOLDINGS, INC., a Delaware
corporation (“Jasper”) and CODESMART HOLDINGS INC., a Florida corporation
(“CodeSmart”) (collectively the “Parties”) is made and entered into as of
October 31, 2013. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.
 
WHEREAS, on October 7, 2013, the Parties entered into the Agreement pursuant to
which Jasper and CodeSmart agreed to an exchange of shares of their respective
capital stock.
 
WHEREAS, the Parties wish to amend the Agreement to alter certain terms set
forth therein in a manner the Parties deem mutually beneficial.
 
NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, intending to be legally bound
hereby the parties agree as follows:
 
1.           Amendments to the Agreement.
 
(a)           Second Recital. The number “20,000,0000” in the second recital to
the Agreement is hereby replaced with “20,000,000.”
 
(b)           Third Recital. Third Recital shall be amended and restated to read
in its entirety as follows:
 
“ WHEREAS, Jasper wishes to exchange with and issue to CodeSmart 1,106,678
shares of Jasper Common Stock, which will represent 10% of the fully diluted
equity of Jasper immediately after such issuance for 400,000 shares of CodeSmart
Common Stock. ”
 
(c)           Fourth Recital. Clause (i) of the fourth recital is hereby
deleted.
 
(d)           Section 1.1. In Section 1.1 of the Agreement, the number
“1,111,111” is hereby replaced with “1,106,678.”
 
(e)           Section 1.2. In Section 1.2 of the Agreement, the number
“1,166,667” is hereby replaced with “1,106,678.”
 
(f)           The words “Section 1.3 Slight Change:” appearing after Section 1.2
of the Agreement are hereby deleted.
 
(g)           Section 1.3. Section 1.3 of the Agreement is hereby amended and
restated to read in its entirety as follows:
 
“Section 1.3 Adjustment; Restrictions on Transfer.
 
(a)  If on the 120th day following the Closing Date (the “Measurement Date”),
the value of the 400,000 CodeSmart Shares issued to Jasper based on the volume
weighted average trading price of the CodeSmart Common Stock for the preceding
10 trading day period (“VWAP”) is less than $750,000, CodeSmart shall, within
ten (10) calendar days, issue to Jasper a number of additional shares of
CodeSmart Common Stock for consideration of $0.001 per share. The number of
additional CodeSmart Shares so issued shall be such that the total value of all
CodeSmart Shares held by Jasper following such issuance, based on the VWAP on
the Measurement Date, shall be $1,000,000.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)  If on the Measurement Date, the value of the 400,000 CodeSmart Shares
issued to Jasper based on the VWAP is greater than $1,250,000, Jasper shall,
within ten (10) calendar days, sell, assign and transfer to CodeSmart a portion
of the shares of CodeSmart Common Stock held by Jasper, for consideration of
$0.001 per share. The number of CodeSmart Shares so transferred shall be such
that the total value of all CodeSmart Shares retained by Jasper following such
transfer, based on the VWAP on the Measurement Date, shall be $1,000,000.
 
(c)  It shall be CodeSmart’s responsibility to cause its counsel to deliver an
opinion letter covering the sale of CodeSmart Shares pursuant to Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”) at such time as
the CodeSmart Shares become eligible for resale under Rule 144 and Jasper
notifies CodeSmart of its intent to effect a sale in reliance on Rule 144.
 
(d)  Jasper Shares shall not be transferred or resold without the express
written consent of Jasper, unless in conjunction with a trade sale or registered
public offering.”
 
(h)           Section 3.2. Section 3.2 of the Agreement is hereby amended and
restated to read in its entirety as follows:
 
“Section 3.2         Capitalization of Jasper; Title to the Jasper Equity
Interests.
The authorized capital stock of Jasper consists of 20,000,000 shares of Jasper
Common Stock. Of such authorized capital: (i) 9,733,333 shares of Jasper Common
Stock are issued and outstanding as of the date hereof; (ii) approximately
206,767 shares of Jasper Common Stock are issuable upon conversion of certain
convertible notes; and (iii) approximately 20,000 shares of Jasper Common Stock
are issuable upon exercise of certain warrants. All of the outstanding Jasper
Common Stock have been duly authorized and will be validly issued, fully paid
and non-assessable and no personal liability will attach to ownership thereof.
As of the date of this Agreement there are and as of the Closing Date, except as
set forth above and on Schedule 3.2, there will be no outstanding options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire any shares of capital
stock or any un-issued or treasury shares of capital stock of Jasper, except for
Jasper Shares to be issued pursuant to this Agreement.”
 
(i)           Section 3.10. Section 3.10 of the Agreement is hereby amended and
restated to read in its entirety as follows:

 
“Section 3.10        Undisclosed Liabilities. Neither Jasper nor any Jasper
Subsidiary has any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for liabilities not exceeding $50,000 in any instance or $500,000
in the aggregate.”
 
 
2

--------------------------------------------------------------------------------

 
 
(j)           Section 5.5. Section 5.5 of the Agreement is hereby amended and
restated to read in its entirety as follows:
 
“Section 5.5    Jasper Financial Statements. Jasper shall have delivered to
CodeSmart its balance sheet and operating statement as of and for the quarter
ended September 30, 2013.”


(k)           Schedule 3.2. Schedule 3.2 of the Agreement is hereby amended and
restated to read in its entirety as follows:
 
“Jasper Group Holdings, Inc.
Capitalization Table
 

   
Common
   
Convertible
   
Warrants*
   
Total
           
Notes*
             
Joseph Abrams
    1,000,000       101,397       10,000       1,111,397  
Harry Dublinski
    100,000                       100,000  
Craig P. McGuinn II
    2,000,000       105,370       10,000       2,115,370  
David A. Paterson
    333,333                       333,333  
Christopher Petix
    200,000                       200,000  
Scott Saland
    100,000                       100,000  
Michael C. Woloshin
    6,000,000                       6,000,000  
Beverly Berry
            52,685       5,000       57,685  
Genesis Interactive LLC
            52,685       5,000       57,685  
Brad Powers
            105,370       10,000       115,370  
TOTAL:
    9,733,333       206,767       20,000       9,960,100  

 
(*) Assumes Note conversion price of $0.50/share.”
 
2.           Additions to the Agreement.
 
(a)          ARTICLE II. The following section is hereby added to the end of
Article II (Representations and Warranties of CodeSmart):
 
“Section 2.10 Investment Representations.
 
(a)          CodeSmart understands that the shares of Jasper Common Stock issued
to CodeSmart hereunder (the “Jasper Shares”) have not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
CodeSmart’s representations as expressed herein or otherwise made pursuant
hereto. CodeSmart is acquiring the Jasper Shares for its own account, not as a
nominee or agent, for investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act.

 
 
3

--------------------------------------------------------------------------------

 
 
(b)           CodeSmart understands that the CodeSmart Shares issued pursuant to
this Agreement will be “restricted securities” under the federal securities
laws, inasmuch as the CodeSmart Shares are being acquired from CodeSmart in a
transaction not involving a public offering and that under such laws such
Securities may not be resold without registration under the Securities Act or an
exemption therefrom. The CodeSmart Shares issued pursuant to this Agreement will
be endorsed with a legend to such effect. CodeSmart has been informed and
understands that (i) there are substantial restrictions on the transferability
of the Jasper Shares, and (ii) no federal or state agency has made any finding
or determination as to the fairness for public investment, nor any
recommendation nor endorsement, of the Jasper Shares.
 
(c)           CodeSmart has substantial experience in evaluating and investing
in private placement transactions of securities in companies similar to
CodeSmart and acknowledges that CodeSmart can protect its own interests.
CodeSmart has such knowledge and experience in financial and business matters so
that CodeSmart is capable of evaluating the merits and risks of his/her/its
investment in the Jasper Shares.
 
(d)           CodeSmart is an “accredited investor” within the meaning of Rule
501 of Regulation D promulgated under the Securities Act.
 
(e)           CodeSmart understands that all books, records, and documents of
Jasper relating to this investment have been and remain available for inspection
by CodeSmart upon reasonable notice. CodeSmart confirms that all documents
requested have been made available, and that Jasper has been supplied with all
of the information concerning this investment that has been requested. CodeSmart
confirms that it has obtained sufficient information, in its judgment or that of
its’ independent purchaser representative, if any, to evaluate the merits and
risks of this investment. CodeSmart confirms that it has had the opportunity to
obtain such independent legal and tax advice and financial planning services as
it has deemed appropriate prior to making a decision to subscribe for the Jasper
Shares. In making a decision to purchase the Jasper Shares, CodeSmart has relied
exclusively upon its experience and judgment, or that of its purchaser
representative, if any, upon such independent investigations as it, or they,
deemed appropriate, and upon information provided by Jasper in writing or found
in the books, records, or documents of Jasper.
 
(f)           CodeSmart is aware that an investment in the Jasper Shares is
highly speculative and subject to substantial risks. CodeSmart is capable of
bearing the high degree of economic risk and burdens of this venture, including,
but not limited to, the possibility of a complete loss, the lack of a sustained
and orderly public market, and limited transferability of the Jasper Shares,
which may make the liquidation of this investment impossible for the indefinite
future.
 
(g)           The offer to sell the Jasper Shares was directly communicated to
CodeSmart by such a manner that CodeSmart, or its purchaser representative, if
any, was able to ask questions of and receive answers from Jasper or a person
acting on its behalf concerning the terms and conditions of this transaction. At
no time, except in connection and concurrently with such communicated offer, was
Jasper presented with or solicited by or through any leaflet, public promotional
meeting, television advertisement, or any other form of general advertising.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           None of the following information has ever been represented,
guaranteed, or warranted to the undersigned, expressly or by implication by
Jasper or any broker, agent or employee of Jasper, or by any other person:
 
(i)             The approximate or exact length of time that CodeSmart will be
required to remain as a holder of the Jasper Shares;
 
(ii)            The amount of consideration, profit, or loss to be realized, if
any, as a result of an investment in Jasper; or
 
(iii)           That the past performance or experience of Jasper, its officers,
directors, associates, agents, affiliates, or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of Jasper or the return on the investment.”
 
(b)      ARTICLE III. The following section is hereby added to the end of
Article III (Representations and Warranties of Jasper):
 
“Section 3.17 Investment Representations.
 
(a)           Jasper understands that the CodeSmart Shares have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Jasper’s representations as expressed herein or otherwise made
pursuant hereto. Jasper is acquiring the CodeSmart Shares for its own account,
not as a nominee or agent, for investment and not with a view to, or for resale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act.
 
(b)           Jasper understands that the CodeSmart Shares issued pursuant to
this Agreement will be “restricted securities” under the federal securities
laws, inasmuch as the CodeSmart Shares are being acquired from CodeSmart in a
transaction not involving a public offering and that under such laws such
Securities may not be resold without registration under the Securities Act or an
exemption therefrom. The CodeSmart Shares issued pursuant to this Agreement will
be endorsed with a legend to such effect. Jasper has been informed and
understands that (i) there are substantial restrictions on the transferability
of the CodeSmart Shares, and (ii) no federal or state agency has made any
finding or determination as to the fairness for public investment, nor any
recommendation nor endorsement, of the CodeSmart Shares.
 
(c)           Jasper has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to CodeSmart
and acknowledges that such Purchaser can protect its own interests. Jasper has
such knowledge and experience in financial and business matters so that Jasper
is capable of evaluating the merits and risks of his/her/its investment in
CodeSmart.
 
(d)           Jasper is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Jasper understands that all books, records, and documents of
CodeSmart relating to this investment have been and remain available for
inspection by Jasper upon reasonable notice. Jasper confirms that all documents
requested have been made available, and that Jasper has been supplied with all
of the information concerning this investment that has been requested. Jasper
confirms that it has obtained sufficient information, in its judgment or that of
its’ independent purchaser representative, if any, to evaluate the merits and
risks of this investment. Jasper confirms that it has had the opportunity to
obtain such independent legal and tax advice and financial planning services as
it has deemed appropriate prior to making a decision to subscribe for the
CodeSmart Shares. In making a decision to purchase the CodeSmart Shares, Jasper
has relied exclusively upon its experience and judgment, or that of its
purchaser representative, if any, upon such independent investigations as it, or
they, deemed appropriate, and upon information provided by CodeSmart in writing
or found in the books, records, or documents of CodeSmart, including its public
reports filed with the Securities & Exchange Commission.
 
(f)           Jasper is aware that an investment in the CodeSmart Shares is
highly speculative and subject to substantial risks. Jasper is capable of
bearing the high degree of economic risk and burdens of this venture, including,
but not limited to, the possibility of a complete loss, , and limited
transferability of the CodeSmart Shares, which may make the liquidation of this
investment impossible for the indefinite future.
 
(g)           The offer to sell the CodeSmart Shares was directly communicated
to Jasper by such a manner that Jasper, or its purchaser representative, if any,
was able to ask questions of and receive answers from CodeSmart or a person
acting on its behalf concerning the terms and conditions of this transaction. At
no time, except in connection and concurrently with such communicated offer, was
Jasper presented with or solicited by or through any leaflet, public promotional
meeting, television advertisement, or any other form of general advertising.
 
(h)           None of the following information has ever been represented,
guaranteed, or warranted to the undersigned, expressly or by implication by
CodeSmart or any broker, agent or employee of CodeSmart, or by any other person:
 
(i)            The approximate or exact length of time that Jasper will be
required to remain as a holder of the CodeSmart Shares;
 
(ii)           The amount of consideration, profit, or loss to be realized, if
any, as a result of an investment in CodeSmart; or
 
(iii)           That the past performance or experience of CodeSmart, its
officers, directors, associates, agents, affiliates, or employees or any other
person will in any way indicate or predict economic results in connection with
the plan of operations of CodeSmart or the return on the investment.”
 
 
6

--------------------------------------------------------------------------------

 
 
(c)      ARTICLE VIII. The following provisions are hereby added to the end of
Under Article VIII (Miscellaneous Provisions):
 
“Section 8.14 Compliance with State and Federal Securities Laws.
 
(a)           The Jasper Shares and the CodeSmart Shares (collectively, the
“Securities”) may only be disposed of in compliance with state and federal
securities laws. Certificates evidencing the Securities will contain a legend
substantially similar to the following, until such time as they are not required
under Section 8.14(b):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICHSHALLBE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
(b)           Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 8.14(a)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Securities pursuant to Rule 144, or (iii) if such Securities
are eligible for sale under Rule 144, or (iv) except relating to state
securities laws, if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the Staff of the Securities & Exchange Commission). The applicable issuer of
any Securities shall cause its counsel to issue a legal opinion to such issuer’s
transfer agent promptly if required by its transfer agent to effect the removal
of the legend hereunder. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the transfer agent to the applicable holder by
crediting the account of the holder’s prime broker with the Depository Trust
Company System.
 
(c)           Each party agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 8.14 is
predicated upon the issuer’s reliance that such party will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.
 
Section 8.15 “Market Stand-off” Agreement. CodeSmart and its transferee(s)
agree, if requested by Jasper or an underwriter of a registered public offering
of the Jasper Common Stock under the Act, not to sell or otherwise transfer or
dispose of any Jasper Common Stock (or other securities) of Jasper held by such
holder during a period of up to 180 days following the effective date of any
registration statement of Jasper filed under the Act in connection with the
initial public offering of Jasper Common Stock. Such agreement shall be in
writing in the form satisfactory to Jasper and such underwriter, and may be
included in the underwriting agreement. Jasper may impose stock-transfer
instructions with respect to the securities subject to the foregoing restriction
until the end of the required stand-off period.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 8.16 Listing of Securities. CodeSmart agrees, (i) if CodeSmart applies
to have the CodeSmart Common Stock traded on any Trading Market (as defined
below), it will include in such application the shares of CodeSmart Common Stock
issued hereunder, and will take such other action as is necessary or desirable
to cause such CodeSmart Common Stock to be listed on such other Trading Market
as promptly as possible, and (ii) it will take all action reasonably necessary
to continue the listing and trading of its CodeSmart Common Stock on the Trading
Market and will comply in all material respects with CodeSmart’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
Bulletin Board on which the CodeSmart Common Stock may be listed or quoted for
trading currently or in the future.”
 
3.           No Other Amendments. Except as modified by the terms of this
Amendment, the Agreement is hereby ratified and confirmed in its entirety, and
shall remain in full force and effect in accordance with its terms.
 
4.           Governing Law. This Amendment will be construed in accordance with
and governed in all respects by the laws of the State of New York without regard
to any conflicts of law principles that would result in application of laws of
any other jurisdiction.
 
5.           Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which,
together, shall constitute one instrument.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

  JASPER GROUP HOLDINGS, INC.       CODESMART HOLDINGS, INC.                    
      By
/s/ Michael Woloshin
  By
/s/ Ira Shapiro
  Name:
Michael Woloshin
  Name:
Ira Shapiro
  Title:
Chief Executive Officer
  Title:
Chief Executive Officer
 

 
 
9 

--------------------------------------------------------------------------------